     Case 1:19-cv-01004-DAD-BAM Document 46 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UBALDO FIGUEROA, an individual, on                No. 1:19-cv-01004-NONE-BAM
      behalf of himself, and on behalf of all
12    persons similarly situated,
13                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14           v.                                         PLAINTIFF’S MOTION FOR FINAL
                                                        APPROVAL OF CLASS SETTLEMENT
15    CONNER LOGISTICS, INC., a California
      Corporation; and DOES 1 through 50,               (Doc. Nos. 36, 40)
16    inclusive,
17                       Defendants.
18

19          On December 18, 2020, Plaintiff Ubaldo Figueroa, an individual, on behalf of himself and

20   on behalf of all persons similarly situated, filed a Motion for Final Approval of Class Settlement.

21   (Doc. No. 36.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22   § 636(b)(1)(B) and Local Rule 302.

23          On January 19, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that the motion seeking final approval of the class and collective action settlement

25   be granted. (Doc. No. 40.) The findings and recommendations were served on all parties and

26   contained notice that objections thereto were due within fourteen (14) days. (Id.) On January 19,

27   2021, plaintiff filed a notice of no objection and no opposition to the findings and

28   recommendations. (Doc. No. 42.) On January 22, 2021, Defendant Conner Logistics, Inc. filed a
                                                       1
     Case 1:19-cv-01004-DAD-BAM Document 46 Filed 02/23/21 Page 2 of 2


 1   notice of non-objection and non-opposition to the findings and recommendations. (Doc. No. 44.)

 2           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   courts finds the findings and recommendations to be supported by the record and proper analysis.

 5           Accordingly,

 6           1.      The findings and recommendations issued on January 19, 2021 (Doc. No. 40) are

 7   ADOPTED IN FULL;

 8           2.      Plaintiff’s Motion for Final Approval of Class Settlement (Doc. No. 36) is

 9   GRANTED;

10           3.      This action shall be dismissed with prejudice, each side to bear its own costs and

11   attorneys’ fees except as provided by the Settlement Agreement or other order of the court. The

12   court shall retain jurisdiction as to all matters relating to the interpretation, administration,

13   implementation, effectuation and enforcement of the Settlement; and

14           4.      Final judgment shall be entered.

15   IT IS SO ORDERED.
16
         Dated:     February 23, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                          2
